             Case 2:18-cv-01301-RSL Document 122 Filed 01/13/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                             NO. C18-1301RSL
 9
                           Plaintiff,

10
                    v.                                       ORDER DENYING MOTION FOR
                                                             EXTENSION OF TIME
11
      ECO SCIENCE SOLUTIONS, INC., et al.,

12
                           Defendants.

13
            Defendant Michael Rountree seeks to extend the time in which he has to respond to a
14
     pending motion, but he filed his request the day after his motion was due. See LCR 7(d)(3).
15

16   Good cause has not been shown for the extension, nor has defendant justified the delay in

17   requesting relief from the deadline.
18          The Court would like defendant’s input on the bond issue, however. The Clerk of Court is
19
     therefore directed to renote the underlying motion for appeal bond (Dkt. # 114) on the Court’s
20
     calendar for Friday, January 22, 2021. Defendant’s response, if any, is due on or before Monday,
21
     January 18, 2021.
22

23
            Dated this 13th day of January, 2021.
24

25                                            Robert S. Lasnik
                                              United States District Judge
26

27
     ORDER DENYING MOTION FOR
28   EXTENSION OF TIME - 1
